REASONS FOR ALLOWANCE
Pending Claims
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is drawn to: (1-12) a polyether-epoxide polymer composition; (13-17) a low-temperature and catalyzed reaction process for making the polyether-epoxide polymer composition; and (18-22) an elevated-temperature and optionally catalyzed reaction process for making the polyether-epoxide polymer composition.  The polyether-epoxide polymer composition comprises the reaction product of:
(a) a polyepoxide compound having an epoxy equivalent weight of 125 to 250 g/eq; and
(b) a polyol composition comprising a polyether polyol, the polyether polyol having a hydroxyl value of 150 to 800 mg KOH/g and an average hydroxyl functionality of 3.5 to 8.0.
The ratio of epoxy equivalents to hydroxyl equivalents is 0.5:1 to 3:1; and the polyether-epoxide polymer composition has a Tg of -40oC to 60oC.
diglycidyl ether of 2,2-bis(4-hydroxyphenyl)-propane; ethylene glycol bis(3,4-epoxy-methylcyclohexanecarboxylate; 3,4-epoxy-methylcyclohexylmethyl 3,4-epoxy-methylcyclohexanecarboxylate) and di-epoxy compounds that fall outside the instantly claimed epoxy equivalent weight range (see page 2, lines 71-94: butadiene diepoxide; diglycidyl ether; 4-vinyl-cyclohexane diepoxide; dicyclopentadiene diepoxide; bis(2,3-epoxycyclopentyl) ether).  They prefer the use of polyoxyalkylene glycols having a hydroxyl functionality of 2 (see page 1, lines 46-73), and non-preferred polyoxyalkylene glycols include those derived from sorbitol and sucrose (see page 1, line 57).  The non-preferred glycols derived from sorbitol and sucrose would have had a hydroxyl functionality greater than 2.  They contemplate a reaction ratio where the di-epoxy compounds are used in amount of up to 20 mols per mol of polyglycol (see page 3, lines 63-85).  The expression of the reaction ratio in terms mols of epoxy compound per mols of glycol compound further emphasizes their preference for reacting epoxy compounds having two epoxy groups per molecule with glycol compounds having two hydroxyl groups per molecule.  Lastly, they make no mention of a glass transition temperature for their polymer composition.  In light of this, the skilled artisan would have to select the following to arrive at the instantly claimed polymer composition:
(1) an epoxy compound that satisfies the instantly claimed epoxy equivalent weight range;
(2) a non-preferred sucrose-based or sorbitol-based polyoxyalkylene glycol;
(3) a non-preferred polyoxyalkylene glycol that satisfies the instantly claimed hydroxyl values and hydroxyl functionality; and
(4) a reactant ratio that falls within the instantly claimed range.
All of these four selections would then have to produce a material satisfying the instantly claimed glass-transition temperature range.  The basic framework of the instant invention is present in the prior art teachings; however, the prior art teachings lack the adequate guidance and direction to make all of the above selections and arrive at the instantly claimed glass-transition temperature range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Levine et al. (US Pat. No. 5,356,715) disclose a related polymer composition (see Abstract; column 2, lines 33-43.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 21, 2021